DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amendments to the claims to include ATLOX RHEOSTRUX 100® has rendered the claims indefinite because claims 1-2, 6, 8, and 10 contains the trademark/trade name ATLOX RHEOSTRUX 100®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific type and/or blend of polyester block copolymers and, accordingly, the identification/description is indefinite.
Claims 3-5, 7, 9, and 11-20 are also rejected because they depend either directly or indirectly from the above claims and do not resolve the issue(s) discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10091999 in view of Arai et al. (WO2015/129729, from IDS with US2017/0006870 used solely as the English translation), Seitz et al. (WO2004054362), Croda (https://www.crodacropcare.com/en-gb/product-finder/product/303-Atlox_1_Rheostrux_1_100) as evidenced by Wikeley et al. (US20160165885), and Calcavecchio et al (US20140087982). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘999 and the instant claims are both directed to microcapsule compositions comprising pyroxasulfone which is encapsulated in microcapsules which are made of polyurea and/or polyurethane and which have the same/overlapping diameters as the microcapsules instantly claimed (which reads on wherein the pyroxasulfone is not present on the surface of the microcapsules) and wherein these microcapsules can be used to treat plant foliage and can be in the form of powders, granules, wettable powder, aqueous suspension concentrates, oil-based suspension concentrates, etc. ‘999 further teaches wherein the ratio of the polyurea and/or polyurethane (which are formed from isocyanates) to the pyroxasulfone is in the range of 0.1 to 50 parts by mass relative to 1 part by mass of the pyroxasulfone which overlaps the claimed ratios of instant claim 15. ‘999 also does not require a safener to be present in their composition comprising the microcapsules and as such reads on instant claim 20.
‘999 does not claim wherein the interior/core of the microcapsule further comprises the instantly claimed polyester block copolymer. However, this deficiency in ‘999 is addressed by Seitz, Croda as evidenced by Wikeley and Calcavecchio. Seitz teaches controlled release microcapsules for pesticides wherein the microcapsules having a polyurea polymer shell, and that it was known to control the release of the active agent/diffusion of the active agent from the microcapsules, e.g. pesticides/herbicides, by increasing the viscosity of the core which contains the active and the oil phase/non-aqueous core which allows for much slower release of the active when the viscosity of the core material is increased (pg. 9, ln. 16-pg. 10, ln. 3; pg. 14, ln. 8-37).
	Croda teaches that the claimed polyester block copolymer, e.g. the exemplified ATLOX RHEOSTRUX 100®, is a known viscosity modifier/rheology modifier for pesticidal/agrochemical formulations and as is evidenced by Wikeley it has been available since at least 2016 (See Croda entire document, e.g. function section; See Wikeley [0071]).
	Calcavecchio teaches that it was known to encapsulate viscosity modifiers inside microcapsules for sustained/controlled release (See [0058]; [0060]). 
‘999 also does not claim wherein the polyurea and/or polyurethane polymers which form the microcapsule shell are formed from aromatic isocyanates or wherein the aqueous phase further comprises an emulsifier, specifically polyvinyl alcohol or wherein the aqueous phase further contains a water soluble active hydrogen compound, specifically selected from polyols and polyamines, or wherein the oily phase is an organic solvent, or wherein the microcapsules are obtained by stirring the specific things instantly claimed at the speeds instantly claimed. However, these deficiencies in ‘999 are addressed by Arai, and the combined references of Seitz, Croda (as evidenced by Wikeley), and Calvecchio whose teachings are all discussed immediately above.
Arai teaches microcapsules comprising encapsulated pyroxasulfone, wherein the microcapsules are formed from polyurea or polyurethane, wherein the isocyanate used to form the polyurea or polyurethane which forms the microcapsules is a hydrophobic isocyanate, specifically an aromatic isocyanate (See entire document; [0035-0036]; abstract; [0040]; [0011]; [0026]). Arai further teaches compositions comprising these microcapsules and wherein the compositions are in the form of wettable powders, powders, granules, aqueous suspension and oily suspension and wherein these formulation/microcapsules are meant to be used for foliage treatment (See [0061]).
Regarding the product by process limitations which are directed to components in the phases used to form the claimed microcapsules. It is known, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). In the instant case, Arai teaches forming microcapsules by stirring at high speed the pyroxasulfone crystalline particles, oil phase/hydrophobic solvent, isocyanate and aqueous phase which reads on both instant claims 6 and 8, an wherein the oily phase/hydrophobic solvent is an organic solvent which reads on claim 9, and wherein the aqueous phase further comprises a water-soluble hydrogen containing compound, specifically polyol(s) or polyamine(s) which reads on claims 11-12 ([0031]; [0033-0034]; [0040]; [0038]). Arai teaches wherein the aqueous phase comprises 1% of polyvinyl alcohol which read on the aqueous phase comprising an emulsifier, specifically polyvinyl alcohol (see examples, e.g. examples 5-6, etc.). Arai also teaches wherein the total amount of the isocyanate and the water soluble active hydrogen containing compound is 1 to 10 parts by mass with respect to 1 part by mass of the pyroxasulfone crystal particles (See examples, e.g. examples 5-6). Arai teaches wherein their microcapsules are formed using high speed stirring specifically at speeds of 1000 to 10000 rpm which would read on the claimed peripheral speed of 10,000 to 50,000 mm/s (see entire document; [0039]). Arai teaches wherein their microcapsule composition can comprise safeners but does not have to, which reads on compositions which comprise no crop-injury reducing agent (See [0067]; [0073] may be blended in the present invention, which means they are not required by Arai).
It would have been obvious for one of ordinary skill in the art to add the claimed polyester block copolymer to the interior of the microcapsules of ‘999 in order to develop the instantly claimed invention because it was known that you can control the release of the active agent/diffusion of the active agent from the interior of the microcapsules, e.g. pesticides/herbicides, by increasing the viscosity of the liquid inside the core and further it was known that the exemplified ATLOX RHEOSTRUX 100®, is a known viscosity modifier/rheology modifier for pesticidal/agrochemical formulations, and it was known that viscosity modifiers can be included in the cores of microcapsules. Thus, one of ordinary skill in the art would be motivated to add the claimed polyester block copolymer to the encapsulated oil phase in order to allow for more controlled release of the pyroxasulfone from the microparticles. Regarding the other dependent claims it would have been obvious to have the mixing and components as taught by Arai in the claimed invention of ‘999 because Arai teaches the same formulations which were later claimed by ‘999. Thus, one of ordinary skill in the art would conclude that the instantly claimed invention is an obvious variant of the invention disclosed by U.S. Patent No. 10091999 in view of Arai et al. (WO2015/129729, from IDS with US2017/0006870 used solely as the English translation), Seitz et al. (WO2004054362), Croda (https://www.crodacropcare.com/en-gb/product-finder/product/303-Atlox_1_Rheostrux_1_100) as evidenced by Wikeley et al. (US20160165885), and Calcavecchio et al (US20140087982).

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (WO2015/129729, from IDS with US2017/0006870 used solely as the English translation) and further in view of Seitz et al. (WO2004054362), Croda (https://www.crodacropcare.com/en-gb/product-finder/product/303-Atlox_1_Rheostrux_1_100) as evidenced by Wikeley et al. (US20160165885), and Calcavecchio et al (US20140087982).
Applicant’s claim:
-- A microcapsule composition comprising pyroxasulfone and a polyester block copolymer encapsulated therein.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claim 1-3, 17-19, Arai teaches microcapsules comprising encapsulated pyroxasulfone, wherein the microcapsules are formed from polyurea or polyurethane, wherein the isocyanate used to form the polyurea or polyurethane which forms the microcapsules is a hydrophobic isocyanate, specifically an aromatic isocyanate (See entire document; [0035-0036]; abstract; [0040]; [0011]; [0026]). Arai further teaches compositions comprising these microcapsules and wherein the compositions are in the form of wettable powders, powders, granules, aqueous suspension and oily suspension and wherein these formulation/microcapsules are meant to be used for foliage treatment (See [0061]).
Regarding claim 4, Arai teaches that pyroxasulfone is encapsulated in the microcapsules which reads on where pyroxasulfone crystals are not exposed on the surface (See abstract; [0011]; [0026]). 
Regarding claim 5 and 7, Arai teaches wherein the microcapsules have a diameter of from 0.5 to 100 µm, more specifically 1 to 50 µm which read on the claimed ranges of 5 to 100 µm and 2 to 50 µm that are instantly claimed (See entire document; [0042]). 
Regarding claims 6, 8, 9, 11-12, these are all product by process limitations which are directed to components in the phases used to form the claimed microcapsules. It is known, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). In the instant case, Arai teaches forming microcapsules by stirring at high speed the pyroxasulfone crystalline particles, oil phase/hydrophobic solvent, isocyanate and aqueous phase which reads on both instant claims 6 and 8, an wherein the oily phase/hydrophobic solvent is an organic solvent which reads on claim 9, and wherein the aqueous phase further comprises a water-soluble hydrogen containing compound, specifically polyol(s) or polyamine(s) which reads on claims 11-12 ([0031]; [0033-0034]; [0040]; [0038]). 
Regarding claims 13-14, Arai teaches wherein the aqueous phase comprises 1% of polyvinyl alcohol which read on the aqueous phase comprising an emulsifier, specifically polyvinyl alcohol (see examples, e.g. examples 5-6, etc.).
Regarding claim 15, Arai also teaches wherein the total amount of the isocyanate and the water soluble active hydrogen containing compound is 1 to 10 parts by mass with respect to 1 part by mass of the pyroxasulfone crystal particles (See examples, e.g. examples 5-6).  
Regarding claim 16, Arai teaches wherein their microcapsules are formed using high speed stirring specifically at speeds of 1000 to 10000 rpm which would read on the claimed peripheral speed of 10,000 to 50,000 mm/s (see entire document; [0039]). Further, it was known to form the microcapsules at high speeds as is taught by Arai thus, it would have been obvious to one of ordinary skill in the art to optimize the speed at which the microcapsules are formed in order to more effectively form microcapsules of the desired size because optimizing the speed at which the encapsulation is performed is something that one of ordinary skill in the art routinely does in forming microcapsules.
Regarding claim 20, Arai teaches wherein their microcapsule composition can comprise safeners but does not have to, which reads on compositions which comprise no crop-injury reducing agent (See [0067]; [0073] may be blended in the present invention, which means they are not required by Arai).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-20, Arai does not teach wherein the microcapsules comprise/contain a polyester block copolymer. However, this deficiency in Arai is addressed by Seitz, Croda as evidenced by Wikeley, and Calcavecchio. 
	Seitz teaches controlled release microcapsules for pesticides wherein the microcapsules having a polyurea polymer shell, and that it was known to control the release of the active agent/diffusion of the active agent from the microcapsules, e.g. pesticides/herbicides, by increasing the viscosity of the core which contains the active and the oil phase/non-aqueous core which allows for much slower release of the active when the viscosity of the core material is increased (pg. 9, ln. 16-pg. 10, ln. 3; pg. 14, ln. 8-37).
	Croda teaches that the claimed polyester block copolymer, e.g. the exemplified ATLOX RHEOSTRUX 100®, is a known viscosity modifier/rheology modifier for pesticidal/agrochemical formulations and as is evidenced by Wikeley it has been available since at least 2016 (See Croda entire document, e.g. function section; See Wikeley [0071]).
	Calcavecchio teaches that it was known to encapsulate viscosity modifiers inside microcapsules for sustained/controlled release (See [0058]; [0060]). 
	Regarding claim 10, this is a product by process limitation, and it is known, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Additionally, as it was known that the release rates of actives could be controlled by increasing the viscosity of the core material inside microcapsules which contain active agents as is taught by Seitz. It would have been obvious to one of ordinary skill in the art at the time of the instant filing to have optimized the viscosity of the oil phase and the polyester block copolymer which form the core of the microcapsule in order to provide the viscosity which allows for the desired release rates for the pyraoxasulfone as this is something that one of ordinary skill in the art routinely does in order to form the most effective delivery profile for the active agent from microcapsules.
	
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious for one of ordinary skill in the art to add the claimed polyester block copolymer to the interior of the microcapsules of Arai in order to develop the instantly claimed invention because it was known that you can control the release of the active agent/diffusion of the active agent from the interior of the microcapsules, e.g. pesticides/herbicides, by increasing the viscosity of the liquid inside the core and further it was known that the exemplified ATLOX RHEOSTRUX 100®, is a known viscosity modifier/rheology modifier for pesticidal/agrochemical formulations, and it was known that viscosity modifiers can be included in the cores of microcapsules. Thus, one of ordinary skill in the art would be motivated to add the claimed polyester block copolymer to the encapsulated oil phase in order to allow for more controlled release of the pyroxasulfone from the microparticles.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments/Remarks
	Applicant’s response filed 04/18/22 and supplemental response filed 05/06/22 have been entered and fully considered. Applicant’s amendments to the claims have overcome the previous 112(a) written description and 112(b) antecedent basis rejections and these rejections are withdrawn. Applicant’s amendments have prompted the new rejection under 112(b) that is presented herein. 
Applicants arguments with respect to the 103 rejection have been fully considered but are not persuasive at this time. Specifically, applicants argue that there is no reasonable expectation of success of arriving at the claimed invention by modifiying Arai in view of the secondary references. The examiner respectfully disagrees as Arai teaches all of the instantly claimed features except that the microcapsules contain the claimed ATLOX RHEOSTRUX 100 as is discussed above, and it was known to change the viscosity of the core of the microcpaules in order to control the release of active agents from the core. Thus, it would be obvious to include viscosity modifiers/rheology modifiers in the non-aqueous core of microcapsules containing pesticides to control the release of the active agent/diffusion of the active agent from the microcapsules, e.g. pesticides/herbicides, by increasing the viscosity of the core which contains the active and the oil phase/non-aqueous core which allows for much slower release of the active when the viscosity of the core material is increased, and ATLOX RHEOSTRUX 100®, is a known viscosity modifier/rheology modifier for pesticidal/agrochemical formulations and as is evidenced by Wikeley it has been available since at least 2016. It would have been obvious for one of ordinary skill in the art to add the claimed polyester block copolymer to the interior of the microcapsules of Arai in order to develop the instantly claimed invention because it was known that you can control the release of the active agent/diffusion of the active agent from the interior of the microcapsules, e.g. pesticides/herbicides, by increasing the viscosity of the liquid inside the core and further it was known that the exemplified ATLOX RHEOSTRUX 100®, is a known viscosity modifier/rheology modifier for pesticidal/agrochemical formulations, and it was known that viscosity modifiers can be included in the cores of microcapsules. Thus, one of ordinary skill in the art would be motivated to add the claimed polyester block copolymer to the encapsulated oil phase in order to allow for more controlled release of the pyroxasulfone from the microparticles. Thus, contrary to applicant’s assertion there is a reasonable expectation of success because it was known to use viscosity modifiers in the non-aqueous cores of microspheres to better control the release of actives from the microspheres and ATLOX RHEOSTRUX 100®, was a known effective viscosity modifier/rheology modifier for pesticidal/agrochemical formulations. Applicants argue that ATLOX RHEOSTRUX 100 was only known to be useful as a viscosity modifier for oil dispersions, for dispersing the oil droplets in the continuous phase. The examiner respectfully points out that ATLOX RHEOSTRUX 100 is a known rheological modifier and it was known to use rheological modifiers to increase viscosity of compositions and it was known to increase the viscosity of microcapsules in order to provide controlled release of active agents from the microcapsules. As such, it would have been obvious for one of ordinary skill in the art to add a known rheology modifier to the core of the microcapsules of Arai in order to increase the viscosity of the core of the microcapsules which thereby leads to a more controlled release of the active agents, e.g. pyroxasulfone, from the microcapsules of Arai.
	Applicants then argue that Seitz does not teach the addition of a viscosity modifier to the inside of the microcapsule and as such there would be no reason to add the ATLOX RHEOSTRUX 100 to the interior of the microcapsules of Arai.
	The examiner respectfully disagrees because whether or not Seitz teaches adding a viscosity modifier to the core of the microcapsules Seitz does teach controlled release microcapsules for pesticides wherein the microcapsules having a polyurea polymer shell, and that it was known to control the release of the active agent/diffusion of the active agent from the microcapsules, e.g. pesticides/herbicides, by increasing the viscosity of the core which contains the active and the oil phase/non-aqueous core which allows for much slower release of the active when the viscosity of the core material is increased. Thus, Seitz teaches that by increasing the viscosity of the core of the microspheres allows for slower release of the active agent and as such it would be obvious to add rheology modifiers to the core of the microcapsules in order to afford cores having a higher viscosity and thereby allowing for slower release of the pyroxasulfone. 
	Applicants then further argue that Calcavecchio is not analogous art because it is directed to lubricating engines, and that it is not directed to applicant’s problem with pyroxasulfone because Calcavecchio teaches rupturing their microcapsules in a high shear environment. The examiner respectfully disagrees because Calcavecchio teaches that for their microcapsules it may not be desired to obtain progressive diffusion through the cell wall ([0060]), e.g. it may be desirable for the progressive diffusion through the cell wall or it may not. Thus, contrary to applicant’s assertion Calcavecchio does not teach that the microcapsules must be ruptured under high shear for release and the prior art is known to be art for all it teaches even non-preferred embodiments. Thus, the examiner disagrees that Calcavecchio is not directed to applicant’s problem of allowing for slow diffusion of the active agent from the microcapsules as Calcavecchio does teach that it was known to use viscosity modifiers in the microparticles/microcapsules as is discussed and cited above. 
	Applicants then argue that Calcavecchio is not combinable with Seitz. Because Calcavecchio teaches rupturing the microcapsules by high shear to release the lubricating oil additives. The examiner respectfully disagrees because Calcavecchio does not require rupturing the microcapsules by high shear as is asserted by applicant’s because at [0060] Calcavecchio teaches it may not be desired to obtain progressive diffusion through the cell wall ([0060]). Thus, it may be desirable for the progressive diffusion through the cell wall or it may not. Thus, contrary to applicant’s assertion Calcavecchio does not teach that the microcapsules must be ruptured under high shear for release and the prior art is known to be art for all it teaches even non-preferred embodiments. Thus, Calcavecchio teaches in some instances diffusion through the microcapsule is desired which is the same method taught by Seitz and as such contrary to applicant’s assertion the prior arts are combinable with one another because the prior art is known to be art for all it teaches even non-preferred embodiments.
	Regarding the double patenting rejection, applicants argue that it should be withdrawn for the same reasons discussed with respect to the 103 rejection above. The examiner respectfully disagrees and believes that the double patenting rejection over US10091999 which corresponds to/with Arai (WO2015129729 and US20170006870 cited in the 103 rejection) in view of the secondary references should be maintained for the reasons discussed above.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616